                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division
                                                                                         mzs
ANTHONY DERRICK DANIELS,
                                                                                                 district COtiHf
                                                                                          RICHMOND VA
       Plaintiff,

V.                                                                      Civil Action No. 3:19CV96


JOI J. TAYLOR,

       Defendant.


                                  MEMORANDUM OPINION

        Anthony Derrick Daniels, a Virginia inmate proceeding pro se and informa pauperis,

filed this civil action. For the reasons that follow, the Court will dismiss the action pursuant to

28 U.S.C. §§ 1915(e)(2) and 1915A as frivolous and for failure to state a claim upon which relief

may be granted.

                                      I. Preliminan' Review


        Pursuant to the Prison Litigation Reform Act("PLRA")this Court must dismiss any

action filed by a prisoner if the Court determines the action (1)"is frivolous" or(2)"fails to state

a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see 28 U.S.C. § 1915A. The

first standard includes claims based upon "an indisputably meritless legal theory," or claims

where the "factual contentions are clearly baseless." Clay v. Vales, 809 F. Supp. 417, 427(E.D.
Va. 1992)(quoting Neitzke v. Williams, 490 U.S. 319, 327(1989)). The second standard is the

familiar standard for a motion to dismiss under Fed. R. Civ. P. 12(b)(6).

       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943. 952(4th Cir.
1992)(citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice dc Procedure § 1356

(1990)). In considering a motion to dismiss for failure to state a claim, a plaintiffs well-pleaded

allegations are taken as true and the complaint is viewed in the light most favorable to the

plaintiff. Mylan Labs., Inc. v. Matkari. 1 F.3d 1130, 1134(4th Cir. 1993): see also Martin, 980

F.2d at 952. This principle applies only to factual allegations, however, and "a court considering

a motion to dismiss can choose to begin by identifying pleadings that, because they are no more

than conclusions, are not entitled to the assumption oftruth." Ashcroft v. Iqbal, 556 U.S. 662,

679(2009).

        The Federal Rules of Civil Procedure "require[] only 'a short and plain statement of the

claim showing that the pleader is entitled to relief,' in order to 'give the defendant fair notice of

what the ... claim is and the grounds upon which it rests.'" Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555(2007)(second alteration in original)(quoting Conley            Gibson,355 U.S. 41,

47(1957)). Plaintiffs cannot satisfy this standard with complaints containing only "labels and

conclusions" or a "formulaic recitation of the elements of a cause of action." Id. (citations

omitted). Instead, a plaintiff must allege facts sufficient "to raise a right to relief above the

speculative level," id. (citation omitted), stating a claim that is "plausible on its face." id. at 570,

rather than merely "conceivable." Id. "A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp., 550 U.S. at 556). In

order for a claim or complaint to survive dismissal for failure to state a claim, therefore, the

plaintiff must "allege facts sufficient to state all the elements of[his or] her claim." Bass v. E.I.

DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003)(citing Dickson v. Microsoft

Corp., 309 F.3d 193. 213(4th Cir. 2002); lodice v. United States. 289 F.3d 270. 281 (4th
Cir. 2002)). Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke, 574

F.2d 1147, 1151 (4th Cir. 1978), it does not act as the inmate's advocate,sua sponte developing

statutory and constitutional claims the inmate failed to clearly raise on the face of his complaint.

See Brock v. Carroll, 107 F.3d 241. 243 (4th Cir. 1997)(Luttig, J., concurring); Beaudett v. City

ofHampton, 775 F.2d 1274. 1278 (4th Cir. 1985).

                                            II. Allegations


          Daniels's Complaint(ECF No. 1)contains a terse statement of his claim against Joi. J.

Taylor, a Circuit Court Judge in the City of Richmond. (M at 4.) He labels his claim as

pursuant to "The 5th and 14th Amendment to the U.S. Constitution Due Process" {id. at 3).' and

states as follows:"


                  Mrs. Taylor was informed on 01/10/19, ofthe fact of perjury by the witness
          and the misconduct by the prosecutor of having this proof but not showing it to the
          court. Mrs. Taylor still proceed to have trial showing bias to the plaintiff who is
          still being detained.

{Id. at 4(citation omitted).) Next, in an attachment labeled "Claim Attachment 1 A," Daniels

states:


          The Plaintiff is now on lawyer #4. The facts of perjury by Ms. Cheatham in
          preliminary statement areas follows, "she said it was my car." This is my date of
          arrest 10/14/17 for expired registered vehicle tags. The car is registered to Ms.
          Cheatham. I have been convicted on these charges in Henrico Traffic Court. The
          4 people in the courtroom support the fact of perjury against Ms. Cheatham:
          1. Judge 2. Police Officer 3. Court Clerk 4. Lawyer from Henrico Traffic Court.
          (Have tickets.)


          ' The Fifth Amendment Due Process Clause provides: "No person shall be ... deprived
of life, liberty, or property, without due process of law...." U.S. Const, amend. V. Similarly,
the Fourteenth Amendment Due Process Clause provides; "No State shall... deprive any
person of life, liberty, or property, without due process of law ...." U.S. Const, amend. XIV
§ 1.

          ^ The Court corrects the punctuation, capitalization, spelling, and spacing in quotations
from Daniels's submissions. The Court employs the pagination assigned to the Complaint by the
CM/ECF docketing system.
(Hats.) Daniels requests monetary damages of$400,000. (Mat 4.)

                                           III. Analysis

       The Court finds it both unnecessary and inappropriate to engage in an extended

discussion ofthe lack of merit of Daniels's theory for relief. See Cochran v. Morris, 73 F.3d

1310, 1315 (4th Cir. 1996)(emphasizing that "abbreviated treatment" is consistent with

Congress's vision for the disposition of frivolous or "insubstantial claims"(citing Neitzke v.

Williams,490 U.S. 319, 324(1989))).

       Judges are absolutely immune from suits under § 1983 for acts committed within their

judicial discretion. Stump v. Sparkman,435 U.S. 349, 355-56(1978). "Absolute judicial

immunity exists 'because it is recognized that judicial officers in whom discretion is entrusted

must be able to exercise discretion vigorously and effectively, without apprehension that they

will be subjected to burdensome and vexatious litigation.'" Lesane v. Spencer, No. 3:09CV012,

2009 WL 4730716, at *2(E.D. Va. Dec. 3, 2009)(citations omitted)(quoting McCray v.

Maryland, 456 F.2d 1, 3(4th Cir. 1972), overruled on other grounds. Pink v. Lester, 52 F.3d 73,

77(4th Cir. 1995)). A judge is entitled to immunity even if"the action [she] took was in error,

was done maliciously, or was in excess of his authority      " Stump,435 U.S. at 356. This

immunity extends to magistrate judges in Virginia. Pressly v. Gregory, 831 F.2d 514, 517(4th

Cir. 1987)(citation omitted)(noting that "[a]s judicial officers, magistrates are entitled to

absolute immunity for acts performed in their judicial capacity"). Only two exceptions apply to

judicial immunity: (1)nonjudicial actions; and (2)those actions "though judicial in nature, taken

in complete absence of all jurisdiction." Mireles v. Waco, 502 U.S. 9, 11-12(1991)(citation

omitted). Neither exception applies in this instance.
       Daniels alleges that Defendant Taylor refused to admit or allow certain evidence during

the course of his criminal proceedings. Daniels fails to allege facts that plausibly suggest that

this was a nonjudicial action or that Defendant Taylor's actions were taken in complete absence

of all jurisdiction. Thus, Defendant Taylor is entitled to absolute immunity. Accordingly, the

Court finds the action is subject to dismissal as frivolous and for failure to state a claim.

                                          IV. Conclusion

       The action will be DISMISSED WITH PREJUDICE as frivolous and for failure to state a

claim. The Clerk will be DIRECTED to note the disposition of the action for purposes of 28

U.S.C.§ 1915(g).

       An appropriate Order will accompany this Memorandum Opinion.



                                                               M. Hannahp
                                                               United States District Judge
Date: NAt 2 8 2019
Richmond, Virginia
